Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/6/20.  Claim(s) 1-18, 20, and 28-34 are cancelled.  Claim(s) 19 and 21-27 are pending. Claim(s) 21, 23, and 25 have been withdrawn.  Claim(s) 19, 22, 24, 26, and 27 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Applicant's arguments with respect to double patenting rejection over 10,131,671 B2 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
Applicant’s arguments drawn to the instant application being a proper divisional of patent 10,285,992 B2 are persuasive.  The rejection is provisionally withdrawn but may be reinstated in the event that the safe harbor no longer applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19, 22, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Glasspool (WO 2007/045663 A2; of record) in view of Li et al. (WO 2009/075784 A1; of record).
The instant claims are generally drawn to compounds and methods of treatment of congestive heart failure via the administration of the selective PDE1 and selective NEP inhibitor compounds shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Glasspool discloses the treatment of congestive heart failure (see, for example, the abstract) via the administration of a composition comprising multiple drugs (see, for example, the abstract, claim 9, and the whole document), including N-(3-carboxy-1-oxopropyl)-(4S)-(p-phenylphenylmethyl)-4-amino-2R-methylbutanoic acid ethyl ester (i.e. the selective NEP inhibitor compound shown above; see, for example, claim 11).
Glasspool does not specifically disclose the use of the PDE1 inhibitor shown above.
Li et al. discloses the treatment of congestive heart failure (see, for example, [0050], [0051], claim 13, and the whole document) comprising the administration of the selective PDE1 inhibitor shown above (see, for example, claim 11) which can be beneficially used in combination with other active agents (see particularly [0064]).
It would have been obvious to one of ordinary skill in the art at the time of filing to treat congestive heart failure via the administration of the selective PDE1 and selective NEP inhibitor compounds shown above.
One of ordinary skill would have been motivated to combine the compounds shown above because the prior art discloses that they are both useful for the same purpose, and that they are both useful in combination with additional active agents.  prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
The Applicant argues “The Examiner suggests that the motivation from Glasspool and Li to combine a PDE1 inhibitor and an NEP inhibitor is that they are both taught to be useful in combination with other agents. Non-Final Office Action, page 6. Moreover, the Examiner suggests that "routine optimization of the composition as taught by the prior art" would lead the skilled artisan to the claimed invention with "a reasonable expectation of success." Applicant submits that the Examiner has not provided any support for this assertion.
Furthermore, Glasspool directly contradicts this assertion. Glasspool teaches that: "The nature of hypertensive vascular diseases is multifactorial. Under certain 
This is not found persuasive.  The Applicant has pointed to a section of the prior art, and has offered an interpretation, but it is not made clear in said prior art that the interpretation proffered by the Applicant is the only reasonable possibility that would be envisage by a skilled artisan.  The nature of the pharmaceutical arts is such that they are known to be unpredictable, which is why such a high level of experimentation is not only tolerated but expected.  The section pointed to by the Applicant appears to be reiterating that which already known as a point of clarity.  Even if, arguendo, the Applicant was correct in the argued interpretation, the rejection of the prior Office action was built, in part, on the teachings within Glasspool, e.g. the elected NEP inhibitor compound N-(3-carboxy-1-oxopropyl)-(4S)-(p-phenylphenylmethyl)-4-amino-2R-methylbutanoic acid ethyl ester, so the teaching of Glasspool would be considered to be, at least in part, in line with the rejection of record.  Further, the instant claims aren’t drawn to solely the claimed active agents, and utilize comprising language, so the claimed composition can further comprise additional active agents.  If, for example, the 
The Applicant argues “In contrast to the teaching of the prior art, Applicant's data demonstrates an unexpected synergistic effect when the elected PDE1 inhibitor and ANP are used together, and this effect is not seen when a PDE1/PDE5 inhibitor is combined with ANP. Example 4 of the Specification shows that in a cellular assay measuring cGMP concentration in HL60 cells, treatment with the elected PDE1 inhibitor and ANP results in greater cGMP levels than either ANP or PDE1 inhibitor alone. This effect is much more pronounced than that obtained when ANP is combined with the PDE1/PDE5 inhibitor SCH 51866 (see Figure 2, page 247 of the Specification as filed). Yet, this is just the kind of combination suggested by the prior art. The Specification notes that the combination of a PDE5 inhibitor with an NEP inhibitor has been disclosed (page 12, para. [0029]), but Applicant's data unexpectedly demonstrates that a selective PDE1 inhibitor operates synergistically with an NEP inhibitor to produce improved 
Applicant's results further show an unexpected synergism between the elected PDE1 inhibitor and ANP because the increase in cGMP level obtained when ANP and the elected species are combined is significantly greater than that obtained when SCH51866 and ANP are combined, despite the fact that SCH51866 by itself produces a higher cGMP level than the elected species by itself. This is a clear demonstration of a synergism that is absent when SCH51866 is used.
Furthermore, it is also found that ionomycin's inhibitory effect on cGMP is significantly diminished for the PDE1/ANP combination compared to ANP alone. For example, comparing treatment with ANP to ANP + ionomycin shows that ionomycin reduces the cGMP elevation caused by ANP by about 40%. In contrast, when ionomycin is added to the combination of the elected PDE1 inhibitor with ANP, the reduction in cGMP is minimal.
Without agreeing with the merits of the rejection, the Applicant believes that as presently amended, the claims are more narrowly tailored to the scope of unexpected results demonstrated by the specification. Moreover, the scope of the amended claims is sufficiently narrow that the prior art would not have provided motivation to try the particular combinations claimed. Thus, in view of the vast number of PDE1 inhibitors known in the art, and the vast number of NEP inhibitors known in the art, Applicant submits that the skilled artisan would not have been motivated to combine the PDE1 inhibitors as claimed with the selected NEP inhibitors, with a reasonable expectation of success … Moreover, Applicant's data demonstrates that selective PDE1 inhibitors 
This is not found persuasive.  Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness.  See MPEP 716.02 (e).
The data that the Applicant has pointed to does not appear to clearly support the existence of synergistic or unexpected benefits.  The data in Figure 2 appears to show that the combination of ANP and Ex. 20 is similar to additive, it further appears to show that the ANP and SCH51866, which meets the instant limitations for the broad claims, is actually worse than additive, and it further appears to show that the ANP and Ex. 20 and ionomycin, which meets the instant limitations for the broad claims, is also worse than additive.  Further, the claims are drawn to a combination of a NEP inhibitor with a 
Additionally, for synergy to be salient the scope of the claims must be commensurate with the showing in the instant disclosure, and one example is insufficient to demonstrate the success of the extremely broadly claimed PDE1 inhibitor and NEP inhibitor, especially in considering the showing of more failures than successes in the examples and in light of the unclear connection between the claimed NEP inhibitor and the data the seems to not make use of it.  The argument “Thus, in view of the … the vast number of NEP inhibitors known in the art, Applicant submits that the skilled artisan would not have been motivated to combine the PDE1 inhibitors as claimed with the selected NEP inhibitors”, however the broad claims are still drawn to the argued vast number of NEP inhibitors known in the art (i.e. any/all of them) so the scope of what is claimed and argued against is identical.
Therefore, in the instant case, it is not clear whether the beneficial result is from additive effects or from synergism, or the scope of the synergism.  For the above stated reasons, said claims are properly rejected under 35 U.S.C.103(a).  Therefore, said rejections are adhered to.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 19, 22, 24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,131,671 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a combination of an NEP inhibitor with a PDE1 inhibitor as described in claim 19, and the patented claims are generally drawn to a combination, and method of use, of a PDE1 inhibitor as described in claim 1 with an NEP inhibitor as described in claim 25, 31, and 37.  Looking to the patent description for definition of the claimed NEP inhibitor, it is defined to include the same classes and compounds of the instant claims (see, for example, column 13).  Therefore the patented claims make the instant claims obvious.

Response to Arguments
The Applicant argues “the Applicant submits that the scope of claim 1 does not overlap at all with the claims of the '671 Patent. The Examiner has not shown that any of the claims in the reference '671 Patent are obvious variants of the present claims. Thus, there cannot be any conclusion of obviousness-type double patenting”. 
This is not found persuasive.  As stated in the prior Office action, the patent is drawn to compounds, and methods of use thereof, that anticipate the instantly claimed composition.  For example, the following compound from patent claim 15 anticipates the 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Conclusion
Claim(s) 1-18, 20, and 28-34 are cancelled.  Claim(s) 21, 23, and 25 have been withdrawn.  Claim(s) 19, 22, 24, 26, and 27 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627